Fourth Court of Appeals
                               San Antonio, Texas
                                     March 25, 2020

                                   No. 04-20-00110-CR

                                      Juan CERDA,
                                        Appellant

                                            v.

                                  The STATE of Texas,
                                        Appellee

                From the 227th Judicial District Court, Bexar County, Texas
                            Trial Court No. 2016CR9972-W1
                     Honorable Kevin M. O’Connell, Judge Presiding

                                         ORDER

     In accordance with this court’s memorandum opinion of this date, the appeal is
DISMISSED FOR LACK OF JURISDICTION.

      It is so ORDERED on March 25, 2020.


                                             _____________________________
                                             Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 25th day of March, 2020.

                                             _____________________________
                                             Michael A. Cruz, Clerk of Court